Citation Nr: 0631715	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran had verified active service from March 1990 to 
March 1996, from November 1998 to April 1999, and from March 
2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Salt 
Lake City, Utah.  Specifically, in that decision, the RO, in 
pertinent part, denied the issue of entitlement to service 
connection for a left ankle disability.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

At the separation examination conducted in January 1996 
pursuant to the veteran's discharge from his first period of 
military duty, he maintained that his ankles "hurt more 
often."  A physical evaluation demonstrated that his lower 
extremities were normal.  No left ankle pathology was shown 
at the examination.  

Subsequently, during the veteran's last period of service 
and specifically in July 2003, the veteran sought treatment 
for complaints of intermittent left ankle pain for the past 
one to two months, stiffness of this joint in the morning 
with gradual "loosen[ing] . . . up" during the day, and some 
trouble running.  The veteran maintained that, for four 
months of active duty, he had laced his boots tight to 
support a recent left ankle sprain.  A physical examination 
conducted at that time demonstrated indentation at the 
fibulotalar ligamentous insertion as well as pain on 
inversion without long line joint tenderness.  

The remainder of the service medical records is negative for 
complaints of, treatment for, or findings of a left ankle 
disability.  In addition, the claims folder contains no 
post-service evidence of treatment for left ankle pathology.  

Importantly, however, throughout the current appeal, the 
veteran has continued to complain of left ankle 
symptomatology, including pain and stiffness of this joint 
(especially in the afternoons and evenings).  A veteran, as 
a lay person, is competent to provide an account of 
manifestations of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In statements dated in April 2004 and September 2006, the 
veteran's representative requested that the veteran be 
accorded a VA examination to determine the exact nature and 
etiology of his left ankle condition.  The Board agrees 
that, in view of the in-service and post-service left ankle 
complaints, a current VA examination is warranted.  The 
purpose of the evaluation is to determine whether the 
veteran has a diagnosed left ankle disability associated 
with his active service.  

Accordingly, further appellate consideration will be 
deferred and this case is REMANDED for the following 
actions:

1.  The AMC should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any left ankle 
disability that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

All pertinent left ankle pathology, which 
is found on examination, should be noted 
in the report of the evaluation.  Further, 
the examiner should express an opinion as 
to whether there is a 50 percent 
probability or greater that any diagnosed 
left ankle disability found on examination 
is in any way related to the pertinent 
in-service complaints of left ankle pain 
and stiffness and July 2003 findings of 
indentation at the fibulotalar ligamentous 
insertion and pain on inversion.  Complete 
rationale should be provided for all 
opinions expressed.  

2.  The AMC should then re-adjudicate the 
issue of entitlement to service connection 
for a left ankle disability.  If the 
decision remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



